Per curiam.
This appeal is from convictions for murder and aggravated assault against separate victims with imposed sentences of life and ten years. The trial judge overruled a motion for new trial based solely on the general grounds, and appellant has come here and asserts that his convictions were without evidence to support them.
We have reviewed the transcript, and we find that the evidence does support the verdict rendered by the jury. "If there is any evidence to support the jury finding, no error of law appearing, we will not disturb the verdict.” Lawson v. State, 234 Ga. 136, 138 (214 SE2d 559) (1975).
We find no error.

Judgment affirmed.


Nichols, C. J., Undercofler, 
*616
P. JJordan, Ingram, Hall and Hill, JJ., concur.

Submitted February 18, 1977 —
Decided April 7, 1977.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, for appellee.